Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a vehicle perception module”, “an object-seed detection module”, “an object-seed refinement module” and “a 3D auto-labeling module” and “a vehicle trajectory module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 and 17-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the CPU of paragraphs [0031-0037] as published and/or of Figure 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2D To 3D Label Propagation For Object Detection In Point Cloud to Lertniphonphan et al., hereinafter, “Lertniphonphan” in view of US 2016/0091897 A1 to Nilsson et al., hereinafter, “Nilsson” and US 2019/0286153 A1 to Rankawat et al., hereinafter, “Rankawat”.
Claim 1. A method for 3D auto-labeling of objects with predetermined structural and physical constraints, comprising: Lertniphonphan [Abstract] teaches is increasingly important in robotic system. For training a classifier, huge datasets with object labeling is needed. However, manually labeled data from point cloud is time-consuming and costly. We present a framework, which propagates image annotation to point cloud for making a training data.
Lertniphonphan Fig. 1. Label propagation from a 2D image ground truth to a 3D sparse point cloud. Blue-colored boxes in the image and blue points in the point cloud represent the car category. Red-colored boxes in the image and red points in the point cloud represent the cyclist category. Greed-colored boxes in the image represent the pedestrian category
Lertniphonphan [Introduction] teaches the autonomous mobile system uses LiDAR sensor to detect obstacles and self-localization on a 3D map. Object detection and classification from a sparse point cloud are also significant in the automotive system to help the system making fast and accurate decision…In this paper, we present point cloud object classification based on 2D-to-3D label propagation from an image ground truth. In figure 2 (a), a manual point cloud annotation is used to segment object point cloud for training a classifier.
Lertniphonphan Fig 2. Automatic labeling (bottom, middle box)
While Lertniphonphan teaches obstacles (physical and structural constraints), Nilsson, in the same field of planning a path of a vehicle with physical and structural constraints teaches [0012] teaches trajectory planning for yielding maneuvers for an ego vehicle comprising the steps of: determining a longitudinal safety corridor for the ego vehicle that allow the ego vehicle to longitudinally position itself in-between two or more surrounding objects; determining a longitudinal trajectory for the ego vehicle respecting the bounds given by the longitudinal safety corridor; determining a lateral safety corridor for the ego vehicle using the longitudinal trajectory to determine upper and lower bounds on the ego vehicle's lateral position; determining a lateral trajectory for the ego vehicle respecting the bounds given by the lateral safety corridor.
Nilsson [0079] teaches FIG. 1 illustrates vehicles travelling on a road with two lanes, L.sub.i and L.sub.i+1, the ego vehicle E and the surrounding vehicles S.sub.1, S.sub.2, S.sub.3 and S.sub.4. The boxes around surrounding vehicles S.sub.1, S.sub.2, S.sub.3 and S.sub.4 indicate safety regions which the ego vehicle E should not enter. A yielding region for a lane change in FIG. 1 is a region required for the ego vehicle (E) to completely leave the lane originally travelled and fully enter the adjacent lane, i.e. the ego vehicle (E) should yield to other traffic while traversing a lane marker between the two adjacent lanes and until the lane marker has been traversed safely and the ego vehicle (E) is fully transferred to the adjacent lane.
identifying initial object-seeds for all frames from a given frame sequence of a scene; Lertniphonphan [Depth Representation] teaches in each frame of a LiDAR scan, the laser pulses are reflected from the object surface that faces the sensor. Since the reflected point contains distance information, we use depth representation [17] to emphasize object characteristic from the sparse point cloud as shown in figure 6…every point can emphasize the object characteristics such as shape and texture.
Lertniphonphan [Object Classification] teaches the trained classifiers identify objects from depth images that emphasize object shape and texture as shown in figure 6.
refining each of the initial object-seeds over the 2D/3D data, while complying with the predetermined structural and physical constraints to auto-label 3D object vehicles within the scene; Lertniphonphan [Introduction] teaches in this paper, we present point cloud object classification based on 2D-to-3D label propagation from an image ground truth.
Lertniphonphan [Depth Representation]
and linking the auto-label 3D object vehicles over time into trajectories while respecting the predetermined structural and physical constraints. Nilsson [0012] teaches trajectory planning for yielding maneuvers for an ego vehicle comprising the steps of: determining a longitudinal safety corridor for the ego vehicle that allow the ego vehicle to longitudinally position itself in-between two or more surrounding objects; determining a longitudinal trajectory for the ego vehicle respecting the bounds given by the longitudinal safety corridor; determining a lateral safety corridor for the ego vehicle using the longitudinal trajectory to determine upper and lower bounds on the ego vehicle's lateral position; determining a lateral trajectory for the ego vehicle respecting the bounds given by the lateral safety corridor.
Nilsson [0038] teaches according to a fourteenth embodiment is provided that at least part of one of the longitudinal and lateral trajectories for the ego vehicle is utilized by the Advanced Driver Assistance System for one or more of the following: deciding if a maneuver should be initated or aborted; performing a maneuver, autonomously or driver supervised; provide driver guidance for performing a maneuver; provide driver warning and/or information when a maneuver could and should not be performed; predict a future trajectory of a surrounding object; evaluate the behavior of a surrounding object.
Nilsson [0068] teaches by formulating the trajectory planning problem as two loosely coupled longitudinal and lateral low-complexity receding horizon optimal control problems within the Model Predictive Control (MPC) framework, smooth and comfortable collision free maneuvers can be planned in terms of the vehicle's longitudinal and lateral position, velocity, and acceleration trajectories.
Nilsson [0079] teaches FIG. 1 illustrates vehicles travelling on a road with two lanes, L.sub.i and L.sub.i+1, the ego vehicle E and the surrounding vehicles S.sub.1, S.sub.2, S.sub.3 and S.sub.4. The boxes around surrounding vehicles S.sub.1, S.sub.2, S.sub.3 and S.sub.4 indicate safety regions which the ego vehicle E should not enter. A yielding region for a lane change in FIG. 1 is a region required for the ego vehicle (E) to completely leave the lane originally travelled and fully enter the adjacent lane, i.e. the ego vehicle (E) should yield to other traffic while traversing a lane marker between the two adjacent lanes and until the lane marker has been traversed safely and the ego vehicle (E) is fully transferred to the adjacent lane.
Nilsson [0100] teaches the second assumption, A2, is that the behavior of surrounding objects is predictable over a time horizon. Surrounding objects may be other vehicles or other type of road users, such as e.g. pedestrians, etc.
Nilsson [0102] teaches to ensure a safe behavior of the ego vehicle E a trajectory should be planned so that the ego vehicle E does not enter safety regions as indicated by the rectangular boxes around each surrounding object S.sub.1-S.sub.4 in FIG. 1. With respect to the longitudinal motion of the ego vehicle E, this means that the ego vehicle E should be positioned within a longitudinal safety corridor which defines upper and lower boundaries on its longitudinal position at each time instance over the prediction time horizon.
Nilsson Fig.6 and Fig.7
Rankawat, in the same field of object detection (structural and physical constraints) for vehicle while travelling, teaches linking the auto-label 3D object vehicles over time into trajectories [0008] in further contrast to conventional approaches, the CNN of the present systems may predict labels for each of the boundary classes corresponding to the boundary(ies) identified in the image. As a result, the present systems may use this contextual information (e.g., dynamic boundary, static boundary, vehicle, pedestrian, curb, barrier, etc.) to navigate an autonomous vehicle through the environment safely, taking into consideration the different boundary classes delineating the drivable free-space—such as whether the boundary classes may move, how they may move, where they move to, and/or the like.
Rankawat [0009] teaches the present systems may implement a CNN for detecting drivable free-space that—compared to conventional approaches—is computationally less expensive, more contextually informative, efficient enough to run in real-time (e.g., at 30 frames per second or greater), and accurate enough for use in navigating an autonomous vehicle through a real-world physical environment safely.
 Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the features of Lertniphonphan, Nilsson and Rankawat to implement the method of trajectory planning for yielding maneuvers as above is able to perform yielding maneuvers in general traffic situations, both highway and urban traffic situation maneuvers such as lane changes, intersection crossing, and roundabout entry, whilst following smooth collision-free trajectories (Nilsson [0041]) and to identify one or more boundaries separating drivable free-space (e.g., obstacle free-space) from non-drivable space (e.g., space with or beyond one or more obstacles) in a physical environment for use by an autonomous vehicle in navigating the physical environment (Rankawat [0006])
Claim 3. Lertniphonphan and Rankawat, further teaches identifying the initial object-seeds is performed by a vehicle perception module using 2D/3D data. Lertniphonphan [Depth Representation] teaches in each frame of a LiDAR scan, the laser pulses are reflected from the object surface that faces the sensor. Since the reflected point contains distance information, we use depth representation [17] to emphasize object characteristic from the sparse point cloud as shown in figure 6…every point can emphasize the object characteristics such as shape and texture.
Lertniphonphan [Object Classification] teaches the trained classifiers identify objects from depth images that emphasize object shape and texture as shown in figure 6.
Rankawat [0034], [0061-0067]
Rankawat [0762] teaches Processing unit 110 may also execute monocular image analysis module 402 to detect various road hazards at step 520, such as, for example, parts of a truck tire, fallen road signs, loose cargo, small animals, and the like. Road hazards may vary in structure, shape, size, and color, which may make detection of such hazards more challenging. In some embodiments, processing unit 110 may execute monocular image analysis module 402 to perform multi-frame analysis on the plurality of images to detect road hazards. For example, processing unit 110 may estimate camera motion between consecutive image frames and calculate the disparities in pixels between the frames to construct a 3D-map of the road. Processing unit 110 may then use the 3D-map to detect the road surface, as well as hazards existing above the road surface.
Rankawat [0762] teaches process 5500 may include a step 5504 for detecting at least one obstacle in the environment of the host vehicle. The at least one obstacle may be detected by analysis of at least one image. The at least one image may be one or more images received at step 5502. For example, the processing device may be programmed to detect at least one obstacle in the environment of the host vehicle based on analysis of the at least one image. For example, the processing device may compare a received image with one or more images of known obstacles, or may detect shapes, text, or other objects in the image that correspond with one or more obstacles. The one or more obstacles may be any object in the environment of the host vehicle. For example, the one or more obstacles may be target vehicles or VRUs on or near a road on which the host vehicle is traveling. As another example, the one or more obstacles may be pot holes, railings, road signs, traffic lights, traffic cones, railings or barriers, or any other object on or along a road way.
Claim 4. Lertniphonphan further teaches in which refining the initial object-seeds comprises: accessing a vehicle shape prior information; and discarding incorrect auto-labels of the initial object-seeds when the initial object-seeds are identified as contradicting the vehicle shape prior information. Lertniphonphan [Fig. 4.] teaches Ground removal process. Point cloud is clustered into a small plane group of points by region growing method (Color represents the different group). RANSAC detects ground plane that perpendicular to z-axis. The segmented ground plane is removed. Objects on the ground plane are kept for further process.
Lertniphonphan [4.1. Ground Segmentation] teaches Ground plane detection consists of two main processes: detecting smooth plane and segmenting ground plane as shown in Figure 4. First, the point cloud is clustered by region growing with a smoothness constraint [15]. Planes that satisfy the constraint are kept for the ground plane detection. Then, the clustered planes are used to find a ground plane that perpendicular to z-axis by RANSAC. We set a distance constraint to remove some planes with small height such as footpath, traffic island, and small slope. Since non-smooth points are removed before the plane detection, the distance constraint has no effect on the object point.
Claim 5. Rankawat, further teaches in which linking the auto-label 3D object vehicles comprises: accessing a vehicle shape prior information regarding road and physical boundaries; Rankawat [0131] teaches with respect to the training image 300A, and assuming the machine learning model(s) 104 is trained to predict at least three classes (e.g., pedestrians, vehicles, and/or curbs or barriers), the training image 300A may include associated annotations 312 for a curb or barrier 306 class label (e.g., as indicated by the curb or barrier 306A and 306B), annotations 310 for a vehicle 304 class label (e.g., as indicated by the vehicles 304A and 304B), and annotations 308 for a pedestrian 302 class label (e.g., as indicated by the pedestrians 302A and 302B). In some examples, the annotations may conform to the shape or contour of the boundary (e.g., the annotations 312 for the barriers 306 and the annotations 310 for the vehicle 304), while in other examples, such as where the boundary class or type is more difficult to delineate, the annotations may not conform to the shape or contour of the boundary (e.g., the annotations 308 for the pedestrians 302). Where the annotations do not conform to the shape or contour of the boundary, line segments (e.g., curved line segments, straight line segments, etc.), may be used. In the example of the pedestrians 302, the annotations 308 may include straight line segments that extend along the lateral dimension of the pedestrians from a bottom most portion of the pedestrian 302 (e.g., from a point closest to the bottom of the image and thus closest to the vehicle 700 in real-world coordinates). For example, even though an annotation following a gap between legs of the pedestrian 302A may most closely conform to the shape of the pedestrian 302A, the straight line annotation 308 may be used to ensure safety and accuracy.
and adjusting the linking of the 3D object vehicles over time by applying the road and physical boundaries to the trajectories. Rankawat [0032] teaches temporal smoothing may be applied to both boundary point locations and boundary class labels output by the DNN. Temporal smoothing may be used to increase the consistency of the result over time. Predicted boundary point locations and/or boundary class labels from one or more previous frames (e.g., image frames represented by sensor data) may be used to compute updated, or smooth, boundary point locations and/or boundary class labels of a current frame.
Claim 6. Nilsson further teaches further comprising planning a trajectory of an ego vehicle according to perception of the scene from video captured by the ego vehicle. Nilsson [Abstract] teaches a method of trajectory planning for yielding maneuvers for an ego vehicle (E). The method may include determining a longitudinal safety corridor for the ego vehicle (E) that allows the ego vehicle (E) to longitudinally position itself between two or more surrounding objects, determining a longitudinal trajectory for the ego vehicle (E) respecting bounds given by the longitudinal safety corridor, determining a lateral safety corridor for the ego vehicle (E) using the longitudinal trajectory to determine upper and lower bounds on a lateral position of the ego vehicle (E), and determining a lateral trajectory for the ego vehicle (E) respecting bounds given by the lateral safety corridor. The present disclosure also relates to an Advanced Driver Assistance System arranged to perform the method and a vehicle (E) comprising such a system.
Claim 7. Lertniphonphan further teaches further comprising performing three-dimensional object detection of the auto-label 3D vehicle objects within the scene. Lertniphonphan [Abstract] teaches Object detection and classification from LiDAR point cloud is increasingly important in robotic system. For training a classifier, huge datasets with object labeling is needed. 
Lertniphonphan Fig 2. Automatic labeling (bottom, middle box)
Claim 8. Lertniphonphan further teaches further comprising performing three-dimensional pose detection of the auto-label 3D vehicle objects within the scene. Lertniphonphan [Related Work] teaches there are several frameworks for object detection and classification from a single scan LiDAR point cloud, which use data combination of point cloud and image to increase semantic information of the sparse point cloud. In [6], results of object detection and classification from each sensor are fused to improve the performance of object detection in the point cloud. VoxNet, the integration of a volumetric occupancy grid with a supervised 3D CNN is proposed in [7]. Visible information from RGB image and depth information from 3D point cloud are fused to produce multimodal representation for object detection in [8]. The multi-view representation [9] from LiDAR point clouds and RGB images are used to detect and predict oriented 3D bounding box for car. Even though the object detection and classification approaches are based on RGB image and point cloud, object annotation in 3D point cloud is necessary for extracting feature and training classifier model. Our system uses RGB images for extracting object point cloud in the training process. For testing our system, point cloud is the only input for object segmentation and classification… In our system, we propagate object label from a 2D image to a sparse point cloud by matching a group of points that corresponds to the area within the 2D bounding box in the image as shown in figure 2 (b).
Claim 9. It differs from claim 1 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 10. It differs from claim 2 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 11. It differs from claim 3 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 12. It differs from claim 4 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 4. Therefore claim 12 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 13. It differs from claim 5 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 5. Therefore claim 13 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 14. It differs from claim 6 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 6. Therefore claim 14 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 15. It differs from claim 7 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 7. Therefore claim 15 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 16. It differs from claim 8 in that it is a non-transitory computer-readable medium having program code recorded to perform the method of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claim 17. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 18. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 18 has been analyzed and reviewed in the same way as claim 2. See the above analysis.
Claim 19. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 19 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 20. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 20 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0104199 to Zhang et al.
Zhang [0128] teaches the classification determines the label of each image patch. For example, in FIG. 22, the boxes A and B are identified as vehicles while the unlabelled box is identified as a road-side object. The prediction process module utilizes an object's historical information (i.e., position, image patch, and label of previous cycle) and predicts the current values. The data association links the current measurements with the predicted objects, or determines the source of a measurement (i.e., position, image patch, and label) is from a specific object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661